El Juez Pkesidewte Señor del Tobo,
emitió la opinión del tribunal.
En la Corte de Distrito de Mayagüez se siguió un pleito en cobro de dinero por H. R. Agostini contra S. Agostini y la Sucesión de Eugenia Alvarez compuesta de sus hijos, cua-tro de los cuales eran menores de edad. Emplazados los de-mandados, presentaron por medio de su abogado una moción reconociendo la deuda y allanándose a que se dictara senten-cia contra ellos sin costas. Así se hizo. Los menores estu-vieron representados por su padre con patria potestad el demandado S. Agostini.
Firme la sentencia se expidió mandamiento de ejecución y el marshal del distrito embargó y vendió en pública subasta para satisfacerla cierta finca rústica, otorgando a favor del comprador H. R. Agostini la correspondiente escritura.
Presentado el documento en el Registro de la Propiedad de Mayagüez, el registrador lo inscribió pero anotando un defecto, así;
“Inscrita la venta . . . con el defecto subsanable de no haber sido representados los menores en el pleito por un defensor judicial al allanarse a la demanda, lo que hace errónea la sentencia.”
No conforme el comprador interpuso este recurso en el que también compareció el registrador explicando los motivos de su nota.
A nuestro juicio no existe el defecto apuntado.
Como hemos dicho los menores demandados estuvieron re-presentados por su padre de acuerdo con lo que prescribe el artículo 228 del Código Civil, así:
“Artículo 228. — El padre y la- madre tienen, respecto de sus hi-jos no emancipados:
“1. El deber de alimentarlos, tenerlos en su compañía, educarlos e instruirlos con arreglo a su fortuna, y representarlos en el ejercicio de todas las acciones que puedan redundar en su provecho. . .”
*579La deuda reclamada en el pleito era común al padre y a los hijos. Fue al parecer contraída por la sociedad de ga-nanciales. Se disolvió ésta por muerte de la madre y el lu-gar de la madre lo ocuparon sus hijos. No existían intere-ses encontrados y no era por tanto necesario el nombramiento de un defensor, de acuerdo con el artículo 230 del propio Código Civil que lee como sigue:
“Artículo 230. — Siempre que en algún asunto el padre o la ma-dre tengan un interés opuesto al de sus hijos no emancipados, la, corte de distrito nombrará a éstos un defensor que los represente en juicio y fuera de él. ’ ’
“La corte de distrito, a petición del padre o de la madre, del mismo menor, del fiscal o de cualquiera persona capaz para compa-recer en juicio, conferirá el nombramiento de defensor al pariente del menor a quien en su caso correspondería la tutela legítima, y a falta de éste, a otro• pariente o a un extraño.”
El artículo 56 del Código de Enjuiciamiento Civil que invoca el registrador, puede armonizarse con los preceptos citados del Código Civil. Dice así:
“Artículo 56. — Cuando un menor, demente o persona incapaci-tada es parte en un litigio, deberá comparecer, bien por medio de su tutor general, o de un defensor nombrado por la corte que en-tienda en el asunto, en cada caso, o por el juez déla misma. El defen-sor puede ser nombrado en cualquier caso, cuando la corte que conoce del asunto o el juez de la misma juzgare, conveniente que el menor, demente o persona incapacitada sea representada por dicho defensor, aún cuando tuviere tutor general y haya comparecido por medio de éste.”
En nuestro derecho surge la tutela cuando no existe la patria potestad. Los padres son los legítimos representan-tes de sus hijos. Cuando éstos son representados por un tutor o por un defensor es porque los padres no existen o es-tán imposibilitados. En el caso que estudiamos vivía el padre, estaba en el pleno ejercicio de su patria potestad en relación con sus menores hijos y no existía incompatibilidad entre los intereses del uno y de los otros.
Seguramente lo que indujo a error al registrador fue el *580uso de la palabra “tutor” en el texto español de la ley. En el texto inglés se emplea la palabra “guardian” y se ba resuelto por la jurisprudencia que “el padre, o, en algunos casos, la madre, es el ‘guardian’ natural del niño.” Véase 33 Cal. Jur. 138, 142.
Si existiera alguna duda, bastaría para disiparla el ar-tículo 57 del propio Código de Enjuiciamiento Civil que lee como sigue:
“Artículo 57. — Cuando se nombre defensor, el nombramiento de-berá hacerse como sigue:
“1. Cuando el menor es demandante, a petición de éste, si tu-viere catorce años cumplidos; y si tuviere menos edad, a petición de un pariente o amigo del menor.
“2. Cuando el menor es demandado, a petición del mismo, si tu-viere catorce años cumplidos, y presentare dicha petición dentro de los diez días de hecha la citación; si fuere menor de catorce años, o dejare de presentar la petición como queda dicho, entonces a so-licitud de cualquier otra parte en el litigio entablado o de un pariente o amigo del menor.
“3. Cuando una persona demente o incapacitada fuere parte en una acción o procedimiento, a petición de un pariente o amigo de dicha persona demente o incapacitada, o de cualquiera otra de las partes en la acción o procedimiento.”
Como bien sostiene el recurrente en su alegato ese ar-tículo “claramente determina que el nombramiento de de-fensor a que se refiere el artículo cincuenta y seis, procede solamente cuando el menor no tiene madre o padre con pa-tria potestad, pues de estar incluido tal caso, necesaria-mente el nombramiento habría de hacerse, y así lo especifi-caría el artículo 57, a petición del padre o de la madre cuando tuviere el menor menos de catorce años de edad, ‘Incluso unius est exelussio alterius.’ ”
El artículo 77 de la Ley de Procedimientos Legales Es-peciales (Comp. 1911, p. 335) que cita también el registra-dor para sostener su nota, en vez de favorecerla sostiene ia contención del recurrente.

Por virtud de todo lo expuesto debe revocarse la nota re-currida y ordenarse la inscripción sin el defecto apuntado.